DISMISS and Opinion Filed August 7, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00587-CV

                      LARRY MILLER ROOFING, INC., Appellant
                                      V.
                      PAUL YOUNG ASSOCIATES II, L.P., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-06684

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties have settled their differences. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




140587F.P05
                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LARRY MILLER ROOFING, INC.,                       On Appeal from the 95th Judicial District
Appellant                                         Court, Dallas County, Texas.
                                                  Trial Court Cause No. DC-13-06684.
No. 05-14-00587-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown,
PAUL YOUNG ASSOCIATES II, L.P.,                   participating.
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee, PAUL
YOUNG ASSOCIATES II, L.P., recover its costs of this appeal from appellant, LARRY
MILLER ROOFING, INC..


Judgment entered August 7, 2014




                                            –2–